Citation Nr: 1201041	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-20 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for acid reflux.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for disability manifested by shortness of breath.

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for sleep apnea.

9.  Entitlement to service connection for diabetes mellitus type II.

10.  Entitlement to service connection for stroke.

11.  Entitlement to service connection for loss of peripheral vision due to stroke.

12.  Entitlement to service connection for neuropathy.

13.  Entitlement to service connection for a foot disability.

14.  Entitlement to service connection for deep venous thrombosis (DVT) of the right leg.

15.  Entitlement to service connection for DVT of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision in which the RO denied the Veteran's service connection claims.  A notice of disagreement was received in March 2009, a statement of the case (SOC) was issued in May 2009, and a substantive appeal was received in later in May 2009.

The Veteran and his spouse presented testimony at the RO during a Board hearing in December 2010.  A transcript of the hearing is associated with the claims file. 

The issues 2 through 15 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

By testimony provided at the December 2010 hearing before the Board at the RO, prior to the promulgation of a decision in the appeal, the Veteran withdrew the issue of entitlement to service connection for high cholesterol.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant for entitlement to service connection for high cholesterol have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the December 2010 Board hearing, the Veteran withdrew the issue of entitlement to service connection for high cholesterol.  Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to service connection for high cholesterol.  The aforementioned issue on appeal is dismissed. 


ORDER

The Veteran's appeal of entitlement to service connection for high cholesterol is dismissed.


REMAND

The Board finds that additional development is necessary to permit informed appellate review of the issues remaining on appeal.

During his hearing, the Veteran testified that he receives treatment at the Oak Grove Medical Center in Spartanburg, South Carolina and the Asheville, North Carolina VA Medical Center (VAMC) for the claimed disabilities.  However, it appears that the most recent VA treatment records associated with the claims file are from January 2008.  As VA medical records are constructively of record and must be obtained, the AMC/RO should obtain VA treatment records from August 2009 to the present.  See 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the Veteran also should be asked to sign authorization for release of private treatment records. 

Initially, the Veteran contended that service connection is warranted for disability manifested by shortness of breath and for DVT of both legs as a result of exposure to asbestos during service and that service connection is warranted for the remainder of the claimed disabilities as a result of exposure to red lead, chemicals, toxins, dioxins from Project 112/SHAD and unknown contaminates/chemicals/
biological warfare agents.  Subsequently, after issuance of the SOC, in November 2009, the Veteran claimed that he was exposed to contaminated media such as groundwater, sediment, soil, subsurface soil, surface soil, and surface water, while stationed at the Mayport Naval Station in Jacksonville, Florida and the Naval Air Station in Pensacola, Florida, which caused the claimed disabilities.  In support, he provided an Internet article entitled "Superfund Site Progress Profile - Pensacola Naval Air Station."  However, the RO failed to address this newly-raised theory of entitlement.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction (AOJ) received evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or a supplemental SOC (SSC), it must prepare an SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2011).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a) (2011).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c) (2011).  As the RO did not address this newly-raised theory of entitlement in the May 2009 SOC, the appeal must be returned to the RO for consideration of the additional evidence and the new theory of entitlement.  

Asbestos-Related Claims

In cases involving claims of entitlement based on asbestos exposure in military service as the cause of current disability, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9 (Mar. 11, 2011).  These protocols require VA to determine whether military records demonstrate asbestos exposure during service, and, if so, to determine whether there is a relationship between that exposure and the claimed disease/disability.  During his hearing, the Veteran indicated that for three months the USS William C. Lawe was in dry dock in Charleston, South Carolina, for refitting and that he was exposed to asbestos as a result.  He also reported that as storekeeper he swabbed and cleaned the ship, to include painting.  In a December 2008 statement, he also indicated that he was exposed to asbestos while standing fire watch in the bottom of the ship when welding repairs were being done and that he could see tiny particles floating in the air, along with the smoke and sparks caused by welding.  

The Veteran's service personnel records confirm that, on December 17, 1964, he was ordered to report for active duty at the Naval Station in Charleston, South Carolina, and that he was assigned to the USS William C. Lawe (DD 763) the majority of his period of active duty.  Naval records reflect that the destroyer moored at Charleston, South Carolina, for a regular three-month overhaul beginning December 1, 1964 and that the yard period was completed on April 1, 1965.  Haze Gray & Underway, Dictionary of American Naval Fighting Ships, DD-763; http://www.hazegray.org/danfx/destroy/dd763txt.htm.  Asbestos was deployed in larger quantities in certain areas of DD 763.  However, there is no presumption of exposure to asbestos merely by reason of having served on a ship(s) after World War II and during the Vietnam War.  See Dyment v. West, 13 Vet. App. 141 (1999); aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  The Veteran failed to answer questions about his pre- and post-war exposure to asbestos in response to a December 2008 notice letter.  

Although his service treatment records and separation examination do not reflect the existence of a respiratory disorder, given the latency period for asbestos-related diseases (from 10 to 45 or more years between first exposure and development of the disease), the absence of a lung condition at the time the Veteran separated from service is not dispositive.  Also of significance is that the time length of exposure is not material, as individuals with relatively brief and/or indirect exposure have developed asbestos-related disorders.  Moreover, a note in VA's procedural manual reflects that current smokers who have been exposed to asbestos face an increased risk of developing bronchial cancer.  An April 2005 private hospital admission report reveals that, the Veteran was admitted for complaints of dyspnea and that he gave a history of smoking one pack of cigarettes per day for more than thirty years.  Following physical examination, the assessment included chronic obstructive pulmonary disease (COPD).  The examiner added that he did not know whether the Veteran had been diagnosed with COPD but he would strongly suspect it on account of his chronic history of smoking.  During the Board hearing, the Veteran confirmed that he had been diagnosed with COPD and that in March 2010 he was put on home oxygen and a nebulizer.

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of an asbestos-related disease requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

On remand, VA should ensure that all due process requirements are met with regard to the Veteran's asbestos exposure claims.  

Remaining Claims

As noted above, the Veteran maintains that service connection is warranted for the remainder of the claimed disabilities as a result of exposure to red lead, chemicals, toxins, dioxins from Project 112/SHAD and unknown contaminates/chemicals/
biological warfare agents and/or, alternatively, to contaminated media such as groundwater, sediment, soil, subsurface soil, surface soil, and surface water, while stationed at the Mayport Naval Station and the Naval Air Station in Pensacola, Florida.  During his hearing, the Veteran testified that he never served in the Republic of Vietnam, so he is not claiming that his disabilities are due to exposure to herbicides in Vietnam.  In developing his claims, in August 2002, the RO confirmed that the Veteran was not a participant in Project 112/SHAD and that the SHAD database was negative for the Veteran and the USS William C. Lawe and the USS William A. Pratt, the two ships he served on during most of his active duty.  However, VA has not developed the Veteran's claims with regard to his possible exposure to contaminated media at the Mayport Naval Station and the Pensacola Naval Air Station.  On remand, VA should ensure that all due process requirements are met with regard to the Veteran's exposure to contaminated media.

Finally, with respect to the issue of service connection for loss of peripheral vision as secondary to a stroke, it appears that the Veteran has not received adequate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board notes that the various VCAA letters sent to the Veteran concerned what information and evidence was necessary to warrant entitlement to service connection under a direct theory of entitlement.  However, none of them clearly set forth the type of information and evidence necessary to warrant entitlement to service connection under a secondary theory of entitlement pursuant to 38 C.F.R. § 3.310 (2011).  On remand, the Veteran should be provided with appropriate VCAA notice and VA should also give him another opportunity to present information and/or evidence pertinent to the claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of service connection for loss of peripheral vision as secondary to a stroke, the AMC/RO should furnish the Veteran with an appropriate VCAA letter.  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate the Veteran's claim on both a direct basis and on a secondary basis.  

The AMC/RO should request that the Veteran submit detailed information regarding pre- and post-service evidence of occupational or other asbestos exposure.  The AMC/RO also should request that he identify any healthcare providers who have treated him for the claimed disabilities since December 1966 and sign authorization for release of information (including the names, locations, and approximate dates).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  The AMC/RO should obtain VA treatment records from the Asheville, North Carolina VAMC, from January 8, 2008 to the present.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  The AMC/RO should determine whether any additional action is necessary to ensure full development of the Veteran's asbestos-related claims in compliance with VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9 (Mar. 11, 2011), and any subsequent amendments or guidelines.

4.  After completion of the development listed in 1, 2 and 3 above, to the extent possible, the AMC/RO should schedule the Veteran for VA examination by an appropriate examiner to clarify the nature, time of onset, and etiology of any asbestos-related disease found.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination.  All indicated tests and studies should be performed, and all findings reported in detail.  

On the basis of the examination findings, the history provided by the Veteran, and a thorough review of the claims file, including all material received pursuant to this remand, the examiner should set forth all established diagnoses and expressly offer an opinion as to whether the Veteran currently has an asbestos-related disease.  Specifically, the examiner should indicated whether it is at least as likely as not (a 50% or higher degree of probability) that such asbestos-related disease is etiologically related to the Veteran's military service, to include in-service exposure to asbestos, if any.  

The examiner should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.

5.  The AMC/RO should determine what additional action is necessary to ensure full development of the Veteran's claims related to unknown contaminates/
chemicals/biological warfare agents and to contaminated media such as groundwater, sediment, soil, subsurface soil, surface soil, and surface water, while stationed at the Mayport Naval Station in Jacksonville, Florida and the Naval Air Station in Pensacola, Florida.  

6.  After completion of the development in 1, 2, and 5 above, to the extent possible, if and only if, the Veteran is determined to have been exposed to contaminates/chemicals/biological warfare agents or to contaminated media described in 5 above, the AMC/RO should schedule the Veteran for VA examination by an appropriate examiner to clarify the nature, time of onset, and etiology of any such exposure-related disease/disability.  The claims file must be made available to, and be reviewed by, the examiner in connection with the examination.  All indicated tests and studies should be performed, and all findings reported in detail.  

On the basis of the examination findings, the history provided by the Veteran, and a thorough review of the claims file, including all material received pursuant to this remand, the examiner should set forth all established diagnoses and expressly offer an opinion as to whether the Veteran currently has any disease/disability related to exposure to contaminates/chemicals/biological warfare agents or to contaminated media described in 5 above.  Specifically, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that such disease is etiologically related to the Veteran's military service, to include in-service exposure to contaminates/chemicals/biological warfare agents or to contaminated media described in 5 above.  If and only if stroke is found to be related to the above, the examiner also should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's loss of peripheral vision feet was caused by, or aggravated by, his stroke.  

The examiner should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.

7.  After completion of the above, and any additional development deemed necessary, the issues remaining on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


